Filed 4/8/14 Crossroads Intercontinental v. Benichou CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


CROSSROADS INTERCONTINENTAL,                                         B246851
LTD.,
                                                                     (Los Angeles County
         Plaintiff and Respondent,                                   Super. Ct. No. BC414160)

         v.

RICHARD BENICHOU,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County,
Gregory Wilson Alarcon, Judge. Affirmed.


         Richard Benichou, in pro. per., for Defendant and Appellant.


         Herzlich & Blum and Allan Herzlich for Plaintiff and Respondent.


                                        _________________________
         Defendant and appellant Richard Benichou, who is in propria persona, appeals
from the default judgment entered in favor of plaintiff and respondent Crossroads
Intercontinental, Ltd. Apparently, appellant’s company and respondent had entered into
exclusive agreements for the manufacturing of clothing. After the parties began having
disagreements over various issues, they sued each other. A default judgment was entered
in favor of respondent. We affirm on the ground that appellant has failed to meet his
burden on appeal to affirmatively show trial court error.
         “‘A judgment or order of the lower court is presumed correct. All intendments
and presumptions are indulged to support it on matters as to which the record is silent,
and error must be affirmatively shown. This is not only a general principle of appellate
practice but an ingredient of the constitutional doctrine of reversible error.’” (Denham v.
Superior Court (1970) 2 Cal.3d 557, 564; Hernandez v. California Hospital Medical
Center (2000) 78 Cal.App.4th 498, 502.)
         Rule 8.204(a)(1)(C) of the California Rules of Court requires all appellate briefs to
“[s]upport any reference to a matter in the record by a citation to the volume and page
number of the record where the matter appears.” It is well-established that “‘[i]f a party
fails to support an argument with the necessary citations to the record, . . . the argument
[will be] deemed to have been waived. [Citation.]’” (Nwosu v. Uba (2004) 122
Cal.App.4th 1229, 1246.) The 20-page opening brief does not contain a single citation to
the record. Because appellant has failed to provide the necessary citations to support his
arguments, we deem his arguments to be forfeited and do not address them.
         The fact that a party has been representing himself does not exempt him from the
mandatory appellate requirements. Litigants appearing in propria persona are not entitled
to special exemptions from the California Rules of Court or Code of Civil Procedure and
are held to the same standards as a litigant represented by counsel. (Gamet v. Blanchard
(2001) 91 Cal.App.4th 1276, 1284; Nwosu v. Uba, supra, 122 Cal.App.4th at pp. 1246–
1247.)




                                               2
                                  DISPOSITION
     The judgment is affirmed. Respondent is entitled to recover its costs on appeal.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                       __________________________, J.
                                             ASHMANN-GERST


We concur:



_____________________________, P. J.
           BOREN



____________________________, J.
           CHAVEZ




                                          3